DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communication dated 04/22/2021.
Claims 5, 7-9, 24, 25, and 27-35 are pending in this application, of which claims 29-35 are new claims.
	Claims 1-4, 6, 10-23, and 26 have been cancelled.

Claim Objection

2.	The claim is objected to for the following reason:
	The dependency of claim 28 is believed typographically improper.  Claim 28 should depend on claim 25.
	Appropriate correction is required.

Remarks

3.		Applicants’ argument(s) have been fully considered, but are not persuasive.  See details below.

Claim Rejections - 35 USC § 102


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 5, 7-9, 24-25, 29-32, 34, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suen et al. (US 2015/0097286)
Regarding claim 5, Suen discloses a semiconductor device, comprising:  Page 2 of 9Docket No. YOR920170210US1 Serial No. 15/498,613 
a plurality of under bump metallization (UBM) layers 527 (fig. 9) overlying a plurality of pads 523 located on a first substrate 520/5201 (fig. 9) or 120 or 102 (fig. 1E), wherein each one of the UBMs has a substantially similar lateral dimension; 
a first plurality of solder bumps 530a (fig. 9) or 104a’ (fig. 1E) above a first set of  pads of the plurality of pads (note that the UBM and the pads are shown in fig. 9, and not in fig. 1E for simplicity, see paras. 0015, 0045), wherein the first plurality of solder bumps and the first set of pads form an electrical connection between signal dependent devices 102, 120 (fig. 1E, para. 0055), and wherein the first plurality of solder bumps 530a/104a’ have a first diameter (d1) (see also paras. 0056-0058); 
a second plurality of solder bumps 530b, 530c (fig. 9) or 104b’, 104c’ (fig. 1E) above a second set of pads of the plurality of pads, wherein the second plurality of solder bumps and the second set of pads does not form an electrical connection between signal dependent devices (see para. 0055), wherein the second plurality of 
a second substrate 102 or 120 (fig. 1E) joined to the first substrate 120/102 by the first plurality of solder bumps and the second plurality of solder bumps, wherein a contact diameter of the first plurality of solder bumps 104a’ with the second substrate  102 or 120 is greater than a contact diameter of the second plurality of solder bumps 104b’ or 104c’ with the second substrate 102/120 (see fig. 1E).

 
Regarding claim 7, Suen discloses the semiconductor device of claim 5, further comprising a passivation layer 527/528 between at least a portion of the pad and the UBM layer.  See fig. 9.

Regarding claim 8, Suen discloses the semiconductor device of claim 5, wherein the first diameter (d1) of the first solder bump is up to 20 percent larger than the second diameter (d2) of the second solder bumps.  See figs. 1E, fig. 9.

Regarding claim 9, Suen discloses the semiconductor device of claim 5, wherein the diameter (d1) of the first solder bump is 1 to 2 standard deviations larger than the diameter (d2) of the second solder bumps.  See figs. 1E, fig. 9.

Regarding claim 24, Suen discloses a semiconductor device, comprising:  Page 3 of 9Docket No. YOR920170210US1 Serial No. 15/498,613 
note that the UBM and the pads are shown in fig. 9, and not in fig. 1E for simplicity, see paras. 0015, 0045); 
a first set of solder bumps 530a (fig. 9) or 104a’ (fig. 1E) of the plurality of solder bumps, wherein the first set of solder bumps comprise a plurality of solder bumps forming an electrical connection between two signal dependent devices 102, 120 (see para. 0055); and 
a second set of solder bumps 530b, 530c (fig. 9) or 104b’, 104c’ (fig. 1E) of the plurality of solder bumps, wherein the second set of solder bumps 530b/530c or 104b’/104c’ comprise a plurality of solder bumps not forming an electrical connection between two signal dependent devices (para. 0055), and wherein a diameter of each solder bump of the first set of solder bumps is larger than a diameter of each solder bump of the second set of solder bumps (see fig. 1E, and paras. 0056-0058); and
  a second substrate 120 or 102 attached to the first substrate 102 or 120 by the plurality of solder bumps, wherein a distance between the first substrate and the second substrate is substantially uniform.  See fig. 1E, and para. 0058.


Regarding claim 25, Suen discloses the semiconductor device of claim 24, wherein each of the UBM layers has a similar lateral dimensions.  See fig. 9.



Regarding claim 30, Suen discloses the semiconductor device of claim 24, wherein a diameter of each solder bump of the first set of solder bumps is 1 to 2 standard deviations larger than a diameter of each solder bump of the second set of solder bumps.  See fig. 1E.

Regarding claim 31, Suen discloses a semiconductor device, comprising:
a plurality of solder bumps 530a, 530c (fig. 9) or 104a’, 104b’ (fig. 1E) formed on a plurality of bump metallization (UBM) layers 527 (fig. 9) overlying a plurality of pads 523 (note that the UBM and the pads are shown in fig. 9, and not in fig. 1E for simplicity, see paras. 0015, 0045), wherein the plurality of solder bumps 530a, 530c or 104a’, 104b’ consists of a first set of solder bumps 530a or 104a’ and a second set of solder bumps 530c or 104b’;
the first set of solder bumps 530a/104a’ comprises a plurality of solder bumps forming an electrical connection between two signal dependent devices 102, 120 (see fig. 1E, and para. 0055); and

a second substrate 120 or 102 attached to the first substrate 102 or 120 by the plurality of solder bumps, wherein a distance between the first substrate and the second substrate is substantially uniform.   See fig. 1E, and para. 0058.

Regarding claim 32, Suen discloses the semiconductor device of claim 31, wherein each of the UBM layers 527 has a similar lateral dimension.  See fig. 9.

Regarding claim 34, Suen discloses the semiconductor device of claim 31, wherein a diameter of each solder bump of the first set of solder bumps is up to 20 percent larger than a diameter of each solder bump of the second set of solder bumps.  See fig. 1E.

Regarding claim 35, Suen discloses the semiconductor device of claim 31, wherein a diameter of each solder bump of the first set of solder bumps is 1 to 2 standard .

Claim Rejections - 35 U.S.C. § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 27, 28, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Suen et al. (US 2015/0097286)
Regarding claims 27, 28, and 33, Suen discloses the semiconductor device comprising all claimed limitations, as discussed above.  
Suen may not specifically discuss that wherein the second solder bump is connection to ground.  
However, it would have been obvious to one of ordinary skills in the art at the time the invention was made that since the second solder bumps 530b, 530c, or 104b’, 104c’ have the functions of support, stress compensation or heat conduction, the second solder bump may also be connected to ground to further provide protections to the device from damages such as static, failures of internal insulation, etc. 


Conclusion

8.	THIS ACTION IS MADE FINAL.  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday 9:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is (571)273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
July 13, 2021